Name: Council Regulation (EEC) No 3035/91 of 14 October 1991 establishing ceilings and Community surveillance for imports of certain products originating in Malta (1992)
 Type: Regulation
 Subject Matter: international trade;  trade policy;  leather and textile industries;  Europe
 Date Published: nan

 18 . 10 . 91 Official Journal of the European Communities No L 288/3 COUNCIL REGULATION (EEC) No 3035/91 of 14 October 1991 establishing ceilings and Community surveillance for imports of certain products originating in Malta (1992) whereas this cooperation has to be particularly close since the Commission must be able to take appropriate measures to re-establish customs tariffs if one of the ceilings is reached. HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an Association between the European Economic Community and Malta ('), as supplemented by the Additional Protocol (2), by the Supplementary Protocol to the Agreement (3) and the Protocol extending the first stage of this Agreement (4) provided, in Article 2 of Annex I, for the total abolition of customs duties in respect of the products to which the Agreement applies ; whereas, however, exemption from duties in respect of a numer of products is subject to ceilings above which the customs duties applicable to third countries may be re-established ; whereas, in the context of the said ceilings, the Kingdom of Spain and the Portuguese Republic will apply customs duties calcu ­ lated in accordance with the said Protocol to the Agree ­ ment establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (*) ; Whereas the ceilings to be applied in 1992 should there ­ fore be determined ; whereas those ceilings can be applied only if the Community is regularly informed of imports of the said products originating in Malta ; whereas imports of those products should therefore be subject to a system of surveillance ; Whereas this objective may be achieved by means of an administrative procedure based on charging imports of the products in question against the ceilings at Commu ­ nity level as and when the products are entered with customs authorities for free circulation ; whereas this administrative procedure must provide for the possibility of the applicable customs duties being re-established as soon as the ceilings are reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission and the latter must in particular be able to follow the progress of quantites charged against the ceilings and keep the Member States informed ; Article 1 1 . From 1 January to 31 December 1992 imports into the Community of the products listed in the Annex and originating in Malta shall be subject to annual ceilings and Community surveillance. The description of the products referred to in the first subparagraph, the corresponding CN codes and the ceilings are set out in the Annex. In the framework of these tariff ceilings, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of the Protocol to the Association Agreement between the European Economic Community and Malta consequent on the accession of Spain and Portugal . 2. Quantities shall be charged against the ceilings as and when the products are entered with customs authori ­ ties for free circulation accompanied by a movement certificate in accordance with the rules contained in the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation annexed to the Protocol laying down certain provisions relating to the Agreement establishing an asso ­ ciation between the European Economic Community and Malta (6). Goods may be charged against the ceilings only if the movement certificate is submitted before the date on which customs duties are re-established. The extent to which a ceiling is used up shall be deter ­ mined at Community level on the basis of the imports charged against it in the manner defined in the preceding subparagraphs. Member States shall inform the Commission of imports charged in accordance with the above procedure at the intervals and within the time limits specified in paragraph 4. (') OJ No L 61 , 14. 3. 1971 , p. 2. (2) OJ No L 304, 29. 11 . 1977, p . 2. (3) OJ No L 81 , 23. 3 . 1989, p. 2. (4) OJ No L 116, 9. 5. 1991 , p. 67. O OJ No L 81 , 23. 3 . 1989, p. 11 . 6) OJ No L 111 , 28 . 4. 1976, p. 3 . No L 288/4 18 . 10. 91Official Journal of the European Communities 3. As soon as the ceilings are reached, the Commission may adopt a Regulation re-establishing, until the end of the calendar year, the customs duties applicable to third countries. 4. Member States shall send the Commission not later than the 1 5th day of each month stratement of the quan ­ tities charged during the preceding month. Article 2 The Commission, in close cooperation with the Member States, shall take all appropriate measures for the purposes of applying this Regulation . Article 3 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 October 1991 . For the Council The President B. de VRIES 18 . 10. 91 Official Journal of the European Communities No L 288/5 ANNEX List of products subject to import ceilings in 1992 CN code (') Description Level of ceiling (tonnes) Order No 11.0010 5204 520411 00 5204 19 00 5205 5206 5604 ex 5604 90 00 Cotton sewing thread, whether or not put up for retail sale :  Not put up for retail sale :   Containing 85 % or more by weight of cotton   Other Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale Rubber thread and cord, textile covered ; textile yarn, and strip and the like falling within code 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics :  Other :   Of cotton application of ceiling suspended 11.0020 5208 5209 5210 5211 5212 5801 5801 21 00 ex 5811 00 00 ex 6308 00 00 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than/ 200 g/m2 Other woven fabrics of cotton Woven pile fabrics and chenille fabrics, other than fabrics . falling within code 5806 :  of cotton :   Uncut weft pile fabrics Quilted textile products of cotton in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery falling within code 5810 Sets consisting of woven fabric and yarn, of cotton, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale application of ceiling suspended 11.0030 5506 5507 00 00 Synthetic staple fibres, carded, combed or otherwise processed for spinning Artificial staple fibres, carded, combed or otherwise processed for spinning application of ceiling suspended (') The Taric codes are to be found on the last page of this Annex. 18 . 10 . 91No L 288/6 Official Journal of the European Communities Order No CN code Description Level of ceiling (tonnes) 11.0040 5608 5608 19 5608 19 19 5608 19 39 5608 90 00 6101 6102 6103 6104 6106 6107 6107 91 00 6107 92 00 6107 99 00 6108 6108 91 00 6108 92 00 6108 99 6108 99 10 6108 99 90 6110 6110 10 6110 1031 6110 10 39 6110 1091 6110 10 99 Knotted netting of twine, cordage or rope ; made-up fishing nets and other made-up nets, of textile materials :  Of man-made textile materials :   Other ":    Made-up nets :     Of nylon or other polyamides :      Other     Other :      Other  Other Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those falling within code 6103 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those falling within code 6104 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Other :   Of cotton   Of man-made fibres   Of other textile materials Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Other :   Of cotton   Of man-made fibres   Of other textile materials    Of wool or fine animal hair    Other Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted :  Of wool or fine animal hair :   Other :    Men's or boys' :     Of wool     Of fine animal hair    Women's or girls :     Of wool     Of fine animal hair application of ceiling suspended (cont 'd) 18 . 10 . 91 Official Journal of the European Communities No L 288/7 Order No CN code Description Level of ceiling (tonnes) 11.0040 (cont 'd) 6110 20 6110 20 91 6110 20 99 6110 30 6110 30 91 6110 30 99 6110 90 6110 90 10 6110 90 90 6111 6111 10 6111 10 90 6111 20 6111 20 90 6lil 30 6111 30 90 6111 90 00 6112 6112 11 00 6112 12 00 6112 19 00 6112 20 00 611231 6112 31 90 6112 39 6112 39 90 6112 41 6112 41 90 6112 49 6112 49 90 6113 00 6113 00 90 6114 6117 6301 6301 20 6301 20 10 6301 30 6301 30 10 6301 40 6301 40 10 6301 90 6301 90 10  Of cotton :   Other :    Men's or boys'    Women's or girls'  Of man-made fibres :   Other :    Men's or boys'    Women's or girls'  Of other textile materials :   Of flax or ramie   Other Babies' garments and clothing accessories, knitted or crocheted :  Of wool or fine animal hair :   Other  Of cotton :   Other  Of synthetic fibres : Other  Of other textile materials Track suits, ski suits and swimwear, knitted or crocheted :  Track suits :   Of cotton   Of synthetic fibres   Of other textile materials  Ski suits  Men's or boy's swimwear :   Of synthetic fibres :    Other   Of other textile materials :    Other  Women's or girls' swimwear :   Of synthetic fibres :    Other   Of other textile materials :    Other Garments, made up of knitted or crocheted fabrics falling within code 5903, 5906 or 5907 :  Other Other garments, knitted or crocheted Other made up clothing accessories, knitted or crocheted ; knitted or crocheted parts of garments or of clothing accessories Blankets and travelling rugs :  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair :   Knitted or crocheted  Blankets (other than electric blankets) and travelling rugs, of cotton :   Knitted or crocheted  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres :   Knitted or crocheted  Other blankets and travelling rugs :   Knitted or crocheted application of ceiling suspended No L 288/8 Official Journal of the European Communities 18 . 10 . 91 Order No CN code Description Level of ceiling (tonnes) 11.0040 (cont 'd) 6302 6302 10 6302 10 10 6302 10 90 6302 40 00 6303 6303 1 1 00 6303 12 00 6303 19 00 6304 6304 1 1 00 6304 91 00 6305 6305 20 00 6305 31 ex 6305 39 00 ex 6305 90 00 6307 6307 10 6307 10 10 6307 90 6307 90 10 Bed linen, table linen, toilet linen and kitchen linen :  Bed linen, knitted or crocheted :   Of cotton   Of other textile materials  Table linen, knitted or crocheted Curtains (including drapes) and interior blinds ; curtain or bed valances :  Knitted or crocheted :   Of cotton   Of synthetic fibres   Of other textile materials Other furnishing articles, excluding those falling within code 9404 :  Bedspreads :   Knitted or crocheted  Other :   Knitted or crocheted Sacks and bags, of a kind used for the packing of goods :  Of cotton  Of man-made textile materials :   Of polyethylene or polypropylene strip or the like   Other :    Knitted or crocheted  Of other textile materials :   Knitted or crocheted Other made up articles, including dress patterns :  Floot-cloths, dish-cloths, dusters and similar cleaning cloths :   Knitted or crocheted  Other :   Knitted or crocheted application of ceiling suspended (cont 'd) 11.0050 6201 6203 6207 6207 91 00 6207 92 00 6207 99 00 6210 6210 10 6210 10 91 6210 10 99 6210 20 00 6210 40 00 6211 6211 11 00 6211 20 00 6211 31 00 Men's or boys' overcoats,' car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those falling within code 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles :  Other :   Of cotton   Of man-made fibres   Of other textile materials Garments, made up of fabrics falling within code 5602, 5603, 5903, 5906 or 5907 :  Of fabrics falling within code 5602 or 5603 :   Of fabrics falling within code 5603 :    In sterile packs    Other  Other garments, of the type described in codes 6201 11 to 6201 19  Other men's or boys' garments Track suits, ski suits and swimwear ; other garments :  Swimwear :   Men's or boys'  Ski suits  Other garments, men's or boys' :   Of wool or fine animal hair 1 690 18 . 10. 91 Official Journal of the European Communities No L 288/9 Order No CN code Description Level of ceiling (tonnes) 11.0050 (cont 'd) 6211 32 6211 32 10 6211 32 31 6211 32 41 6211 32 42 6211 32 90 621133 6211 33 10 6211 33 31 6211 33 41 6211 33 42 6211 33 90 6211 39 00 6211 42 31 6211 42 41 6211 42 42 6211 43 31 6211 43 41 6211 43 42 6217 6217 90 00   Of cotton :    Industrial and occupational clothing    Tracksuits with lining :     with an outer shell of a single identical fabric      Other :      Upper parts  _   __ Lower parts    Other   Of man-made fibres :    Industrial and occupational clothing    Tracksuits with lining :     with an outer shell of a single identical fabric     Other : _____ Upper parts      Lower parts    Other   Of other textile materials :    Tracksuits with lining :     with an outer shell of a single identical fabric     Other :      Upper parts _____ Lower parts    Tracksuits with lining :     with an outer shell of a single identical fabric Other :      Upper parts      Lower parts Other made up clothing accessories ; parts of garments or of clothing accessories, other than those falling within code 6212 :  Parts 1 690 (cont 'd) Taric codes Order No CN code Taric code 11.0010 ex 5604 90 00 5604 90 00 * 50 11.0020 ex 5811 00 00 5811 00 00 ' 14 5811 00 00*91 5811 00 00*92 ex 6308 00 00 6308 00 00 * 1 1 6308 00 00 * 19 11.0040 ex 6305 39 00 6305 39 00*91 ex 6305 90 00 6305 90 00 * 10 6305 90 00 * 19